Exhibit 10.1

 

AMENDED AND RESTATED

GLOBAL POWER EQUIPMENT GROUP INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

UNDER THE 2004 STOCK INCENTIVE PLAN

 

THIS AMENDED AND RESTATED NON-QUALIFIED STOCK OPTION AGREEMENT UNDER THE 2004
STOCK INCENTIVE PLAN (this “Amended Agreement”) is made and entered into as of
July 14, 2005, by and between GLOBAL POWER EQUIPMENT GROUP INC., a Delaware
corporation (the “Company”), and LARRY D. EDWARDS (“Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, the parties entered into a Non-Qualified Stock Option Agreement dated
as of December 21, 2004 (the “Agreement”), under the Global Power Equipment
Group Inc. 2004 Stock Incentive Plan (the “Plan”), pursuant to which Grantee was
granted an option to purchase up to 75,000 shares of the common stock, par value
$0.01 per share, of the Company, at the exercise price per share of $9.76,
subject to the terms and conditions set forth in the Agreement and the Plan; and

 

WHEREAS, on June 30, 2005, Grantee retired as Chief Executive Officer of the
Company but will continue to serve as Chairman of the Company’s Board of
Directors; and

 

WHEREAS, the undersigned desire to amend and restate the Agreement in order to
reflect that the option grant is being made to Grantee in his continuing
capacity as a member of the Company’s Board of Directors, instead of as an
employee of the Company;

 

NOW, THEREFORE, the parties hereby amend and restate the Agreement to read in
its entirety as follows:

 

1. Grant of Option. Pursuant to the Plan, the Company hereby grants to Grantee,
as of December 21, 2004, an option (the “Option”) to purchase up to 75,000
shares (the “Covered Shares”) of the common stock, par value $0.01 per share, of
the Company (the “Stock”), at the exercise price per share of $9.76 (the
“Exercise Price”), subject to the terms and conditions set forth herein and in
the Plan. The Option shall not be treated as an “incentive stock option,” as
defined in Section 422 of the Code. Upon certain events, the number of shares of
Stock and/or the Exercise Price may be adjusted as provided in the Plan.

 

2. Grantee Bound by Plan. Attached hereto as Annex A is a copy of the Plan which
is incorporated herein by reference and made a part hereof. Grantee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. The Plan should be carefully reviewed before any
decision is made to exercise the Option.



--------------------------------------------------------------------------------

3. Exercise of Option. Subject to the terms and conditions contained herein,
including Sections 4 and 5, and in the Plan, the Option, to the extent vested,
may be exercised, in whole or in part, by written notice to the Company at any
time from time to time after the date of grant. The Option shall not be
exercisable in any event after the tenth anniversary of the date of grant.
Options are subject to cancellation as provided in the Plan. Any part of the
Option that Grantee has not exercised as of the date Grantee no longer serves as
director of the Company (“Grantee Termination Date”) shall expire and be
forfeited to the extent not exercised on or before the 90th day following the
Grantee Termination Date (180 days if the Grantee Termination Date occurs as a
result of the death of Grantee), but in no event after the tenth anniversary of
the date of grant.

 

4. Vesting. Subject to the limitations herein, the Option shall vest and be
exercisable in installments according to the following schedule, with respect to
each installment set forth in the schedule below on and after the vesting date
applicable to such installment:

 

Installment

--------------------------------------------------------------------------------

 

Applicable Vesting Date

--------------------------------------------------------------------------------

33 1/3% of Covered Shares   December 21, 2005 33 1/3% of Covered Shares  
December 21, 2006 33 1/3% of Covered Shares   December 21, 2007

 

An installment shall not become exercisable on the otherwise applicable vesting
date, if the Grantee Termination Date occurs on or before such vesting date.
Notwithstanding the foregoing provisions of this Section 4, the Option shall
vest and become exercisable as provided in the Plan upon a Change in Control, if
the Grantee Termination Date does not occur before the Change in Control.

 

5. Conditions to Exercise. The Option may not be exercised by Grantee unless the
following conditions are met:

 

(a) Grantee shall have given written notice to the Company (to the attention of
the Company’s Secretary) as to the number of shares of Stock Grantee intends to
purchase;

 

(b) Legal counsel for the Company must be satisfied at the time of exercise that
the issuance of the shares of Stock upon exercise will be in compliance with the
Securities Act and applicable United States Federal, state, local and foreign
laws; and

 

(c) Grantee must pay to the Company at the time of exercise the full purchase
price for the shares of Stock being acquired hereunder: (i) in cash (including
check, bank draft, money order or wire transfer of immediately available funds);
(ii) if permitted by

 

2



--------------------------------------------------------------------------------

applicable law and approved by the Committee, by delivery of shares of Stock,
previously acquired and currently owned by Grantee (or by Grantee and his or her
spouse jointly) and purchased or held for the requisite period of time as
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes, having an aggregate Fair Market Value on the date of exercise of the
Option equal to such purchase price; (iii) if the Stock is traded on a national
securities exchange, the Nasdaq Stock Market, Inc. or quoted on a national
quotation system by the National Association of Securities Dealers, and, in any
case, if permitted by applicable law, through a “cashless exercise” procedure
approved by the Committee whereby Grantee may deliver irrevocable instructions
to a broker to deliver promptly to the Company cash in an amount equal to such
purchase price and any taxes required as a result of such exercise; or (iv) by a
combination of the consideration provided for in the foregoing clauses (i)
through (iii), including any withholding tax required in connection with such
exercise, in each case, in accordance with the terms of the Plan.

 

6. Transferability. The Option (including the right to receive the shares of
Stock) may not be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated by Grantee, other than by will or the laws of descent
and distribution and, during the lifetime of Grantee, the Option may be
exercised only by Grantee (or, if Grantee is incapacitated, by Grantee’s legal
guardian or legal representative). In the event of the death of Grantee, the
exercise of Options may be made only by the executor or administrator of
Grantee’s estate or the Person or Persons to whom Grantee’s rights under the
Option pass by will or the laws of descent and distribution. If Grantee or
anyone claiming under or through Grantee attempts to violate this Section 6,
such attempted violation shall be null and void and without effect, and all of
the Company’s obligations hereunder shall terminate. Any shares of Stock
received upon exercise of this Option are subject to the restrictions on
transfer, if any, and other rights and obligations set forth in the Plan.

 

7. Administration. Any action reasonably taken or decision reasonably made by
the Committee arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Amended Agreement
shall lie within its sole and absolute discretion and shall be final, conclusive
and binding on Grantee and all persons claiming under or through Grantee. By
accepting this grant or other benefit under the Plan, Grantee and each person
claiming under or through Grantee shall be conclusively deemed to have indicated
acceptance and ratification of, and consent to, any action taken under the Plan
by the Committee.

 

8. Status of Stock. Notwithstanding any other provision of this Amended
Agreement, in the absence of an effective registration statement for issuance
under the Securities Act of the Covered Shares acquirable upon exercise of this
Option, or an available exemption from registration under the Securities Act,
the issuance of shares of Stock acquirable upon exercise of this Option will be
delayed until registration of such shares is effective or an exemption from
registration under the Securities Act is available. The Company intends to use
its best efforts to ensure that no such delay will occur. In the event an
exemption from registration under the Securities Act is available upon an
exercise of this Option, Grantee (or the

 

3



--------------------------------------------------------------------------------

person permitted to exercise this Option in the event of Grantee’s death or
incapacity), if requested by the Company to do so, will execute and deliver to
the Company in writing an agreement containing such provisions as the Company
may require to assure compliance with applicable securities laws.

 

Grantee agrees that Stock which Grantee may acquire by exercising the Option
will not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable Federal or state securities laws. Grantee also
agrees (i) that the certificates representing the Covered Shares purchased under
this Option may bear such legend or legends as the Company deems appropriate in
order to assure compliance with applicable securities laws, (ii) that the
Company may refuse to register the transfer of Covered Shares purchased under
this Option on the stock transfer records of the Company if such proposed
transfer would in the opinion of counsel satisfactory to the Company constitute
a violation of any applicable securities law and (iii) that the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Covered Shares purchased under this Option.

 

9. Notices. Any notice hereunder to the Company shall be addressed to the
Company’s principal executive office, Attention: Compensation Committee of the
Board of Directors, and any notice hereunder to Grantee shall be addressed to
Grantee at Grantee’s last address on the records of the Company, subject to the
right of either party to designate at any time hereafter in writing some other
address. Any notice shall be deemed to have been duly given when delivered
personally, one day following dispatch if sent by reputable overnight courier,
fees prepaid, or three days following mailing if sent by registered mail, return
receipt requested, postage prepaid and addressed as set forth above.

 

10. Binding Effect. This Amended Agreement shall be binding upon and inure to
the benefit of any successors and assigns to the Company and all persons
lawfully claiming under Grantee.

 

11. Governing Law. The validity, construction, interpretation, administration
and effect of the Plan, and of its rules and regulations, and rights relating to
the Plan and to this Amended Agreement, shall be governed by the substantive
laws, but not the choice of law rules, of Delaware.

 

[Signatures on following page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended Agreement to be
executed as of the date set forth above.

 

GLOBAL POWER EQUIPMENT GROUP INC. By:  

/s/ John M. Matheson

--------------------------------------------------------------------------------

Name:   John M. Matheson Title:   Senior Vice President GRANTEE: By:  

/s/ Larry D. Edwards

--------------------------------------------------------------------------------

    Larry D. Edwards

 

5